DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks filed 6/30/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered. Limitations “mining …entity word” in the independent claims 1, 9, 17 are removed. New limitations are added determining the second level entity word as a child node of the target entity word and determining the third level entity word as a child node of the second level entity word and limitations in claims 3-4 are copied and/or moving into claims 1, 9, 17. The teaching of Jiang is no longer applied in the current Office action. A new combination of references were cited below to further teach the amended limitations. 
In addition, the limitations of claim 1 merely teaching the mining an entity relationship, for example, comprising: searching, in a query statement set, for a query statement satisfying a first preset condition corresponding to a target entity word. 
Hertz teaches col. 1:47-51: the invention relates generally to natural language processing, information extraction, information retrieval and text mining and more particularly to entity associations and to systems and techniques for identifying and measuring entity relationships and associations; col. 7:12-26: identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topics, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, classification codes, and combinations thereof. The system combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence); col. 27:3-8: if a mapping between a recognized entity and one in the knowledge graph is found, in the output of the core service, the recognized entity will be assigned the existing entity ID in our knowledge graph; fig. 7: Web UI: natural language query, named entity recognition, relation extraction, entity linking, recognized and linked entities, extracted relations, keyword search service, entity matching service, retrieved entities and output query results; col. 29:21-32: for each pair of entities, the SCAR system may extract multiple relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph. The teachings of Hertz are relevant in relating to the argued claim limitations. Please see the new combination of references with cited columns and lines below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hertz (US 11222052) in view of Hwang et al. (US 20200101383).
As per claims 1, 9, 17, Hertz teaches
a method for mining an entity relationship, comprising: searching, in a query statement set, for a query statement satisfying a first preset condition corresponding to a target entity word (col. 1:47-51: the invention relates generally to natural language processing, information extraction, information retrieval and text mining and more particularly to entity associations and to systems and techniques for identifying and measuring entity relationships and associations; figs. 3, 5: relationships between entities; col. 3:5-15: "Term" refers to single words or strings of highly-related or linked words or noun phrases. "Term extraction" (also term recognition or term mining) is a type of IE process used to identify or find and extract relevant terms from a given document, and therefore have some relevance, to the content of the document. Such activities are often referred to as "Named Entity Extraction" and "Named Entity Recognition" and "Named Entity Mining" and in connection with additional processes, e.g., Calais "Named Entity Tagging" (or more generally special noun phrase tagger) and the like; col. 6:3-8: mine useful information from the data by adopting a variety of techniques, including Named Entity Recognition (NER) and Relation Extraction (RE); such mined information is further integrated with existing structured data (e.g., via Entity Linking (EL) techniques) to obtain relatively comprehensive descriptions of the entities; col. 7:12-26: identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topics, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, classification codes, and combinations thereof. The system combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence); col. 27:3-8: if a mapping between a recognized entity and one in the knowledge graph is found, in the output of the core service, the recognized entity will be assigned the existing entity ID in our knowledge graph; fig. 7: Web UI: natural language query, named entity recognition, relation extraction, entity linking, recognized and linked entities, extracted relations, keyword search service, entity matching service, retrieved entities and output query results); 
wherein, in response to determining that a first noun in a query statement is the target entity word and there is only one another noun following the target entity word in the query statement, determining that the query statement is the query statement satisfying a first sentence structure condition corresponding to the target entity word; determining the only one another noun following the target entity word as a second level entity word corresponding to the target entity word, and determining the second level entity word as a child node of the target entity word (col. 27:3-8: if a mapping between a recognized entity and one in the knowledge graph is found, in the output of the core service, the recognized entity will be assigned the existing entity ID in our knowledge graph; col. 35:15-16: mining query logs for similar queries previously made by that user; figs. 3, 5: relationships between entities, e.g., Denso Corp is the target entity word and Honda is the only one another noun as a second level entity/customer following the target entity/supplier Denso Corp.; fig. 3: each node 60-72 represents an identified entity and each edge represents an association between entities. Entity A is shown an only child node of entity G.)
5in response to determining that at least one query statement satisfying the first preset condition corresponding to the target entity word is found in the query statement set, mining at least one second level entity word corresponding to the target entity word based on the found at least one query statement satisfying the first preset condition corresponding to the target entity word; merging the target entity word and each second level entity word corresponding to the target entity word into a new target entity word, and searching, in the query statement set, for a query statement satisfying a second present condition corresponding to the new target entity word (col. 8:16-47: a pattern matching module adapted to perform a pattern matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences, a Knowledge Graph associated with at least one company from the entity-pair is generated or updated based at least in part on the aggregate evidence score; col. 11:6-13: merge the first directed graph with the second directed graph to generate a third directed graph representing a data shape, the merging based on comparing the triple to the set of relationship data in the first directed graph and combining the subject entity node with the first entity node based on the first primary identifier, the semantic module further adapted to store the third directed graph in the directed graph data store; col. 16, line 36 to last paragraph; col. 29:21-32: for each pair of entities, the SCAR system may extract multiple relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph.)
in response to determining that at least one query statement satisfying the second preset condition corresponding to the new target entity word is found in the query statement set, mining a third level entity word corresponding to the target entity word based on the found query statement satisfying the second preset condition corresponding to the new target entity word; determining the third level entity word as a child node of the second level entity word (col. 6:3-8: mine useful information from the data by adopting a variety of techniques, including Named Entity Recognition (NER) and Relation Extraction (RE); such mined information is further integrated with existing structured data ( e.g., via Entity Linking (EL) techniques) to obtain relatively comprehensive descriptions of the entities; col. 16, line 36 to last paragraph: determines a frequency and co-occurrence of each entity in each of the set of documents, and then generates a contingency table to record and determine associations; use structured data stores including, but not limited to, relational and hierarchical databases, either alone or in combination with the set of documents to identify entities. Each node of the graph in fig. 3 represents an entity identified from one or more of the set of documents, and vertices (e.g., edges) of each node represent an association (e.g., relationship) between entities. Therefore, a query statement that contains one or more recognized entit(ies) may be mapped to a number of entities in different association levels in a knowledge graph – see col. 26, line 65 to col. 27, line 12: if a mapping between a recognized entity and one in the knowledge graph is found, in the output of the core service, the recognized entity will be assigned the existing entity ID in our knowledge graph, e.g., Tim Cook, Timothy Cook have been identified as the CEO of Apple Inc., or each CSV file can contain up to 5000 entities, thus, the associations between entities can exceed second or third levels; col. 28:28-39: for structured data, we link each entity in the data to the relevant nodes in our graph and update the information of the nodes being linked to. For unstructured data, we first perform information extraction to extract the entities and their relationships with other entities; such extracted structured data is then integrated into our knowledge graph. Named Entity Recognition-Given a free text document, we first perform named entity recognition (NER) on the document to extract various types of entities, including companies, people, locations, events, etc.; fig. 3: each node 60-72 represents an identified entity and each edge represents an association between entities. Entity F is a child node of the second level - entity B).
	Hertz does not explicitly disclose determining the third level entity word as a child node of the second level entity word.
	Hwang et al. teaches 
determining the third level entity word as a child node of the second level entity word (para. 52, 59-62: in response to an input of a game command in a form of text data, decompose/parse text into semantic words and identify an element corresponds among the game action, the entity etc. The game action is provided in a form of a graph using a gameplay screen; para. 76-78: fig. 7: 15 and Locke may be extracted as entities and Hunt may be extracted as game operation, a child node of Locke which is a lower level entity of Hero, VIP etc. – See fig. 10). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertz and Hwang in order to effectively allow users to better view, interact, and/or analyze the available entity data.

As per claims 102, 10, 18, Hertz teaches
wherein the searching, in a query statement set, for the query statement satisfying the first preset condition corresponding to the target entity word, comprises: searching for the target entity word in query statement set; in response to determining that at least one query statement including the target entity word is 15found in the query statement set, detecting whether there is at least one query statement satisfying the first sentence structure condition corresponding to the target entity word in the found at least one query statement including the target entity word (col. 7:12-26: identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topics, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, classification codes, and combinations thereof. The system combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence); col. 27:3-8: if a mapping between a recognized entity and one in the knowledge graph is found, in the output of the core service, the recognized entity will be assigned the existing entity ID in our knowledge graph; fig. 7: Web UI: natural language query, named entity recognition, relation extraction, entity linking, recognized and linked entities, extracted relations, keyword search service, entity matching service, retrieved entities and output query results.) 
in response to determining that there is at least one query statement satisfying the first sentence structure 20condition corresponding to the target entity word in the found at least one query statement including the target entity word, determining that the at least one query statement satisfying the first preset condition corresponding to the target entity word is found in the query statement set (figs. 3, 5: relationships between entities; col. 8:16-47: a pattern matching module adapted to perform a pattern matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences, a Knowledge Graph associated with at least one company from the entity-pair is generated or updated based at least in part on the aggregate evidence score; col. 27:3-8: if a mapping between a recognized entity and one in the knowledge graph is found, in the output of the core service, the recognized entity will be assigned the existing entity ID in our knowledge graph). 
	Hwang et al. also teaches at para. 88-89: referring to fig. 9B, as another example, it is assumed that the user inputs a command “Mount this item to a hero” in a form of a text on a main screen. The game command recognition apparatus may retrieve, from game action data 930, matches of game command elements, for example, item, hero, and mount, using a main screen as a start point or a reference point and may generate game action sequence data 940 corresponding to the game command. According to the game action sequence data 940, information on “this item” may be acquired from a current vertex (marked with 1) of the game action data 930, a character of a hero may be selected from a hero screen (marked with 2), and a corresponding item may be selected from an equipment object verification (marked with 3) and then mounted to the hero.

As per claims 3, 11, 19, Hertz teaches
wherein the detecting whether there is at least 25one query statement satisfying the first sentence structure condition corresponding to the target entity word in the found at least one query statement including the target entity word, comprises: extracting, from the at least one query statement including the target entity word, a query statement as a current query statement including the target entity 30word (figs. 5-6, 8: named entity recognition in the sentence including Denso Corp and Honda , entity linking and storing in the knowledge graph 802, relation extraction; col. 7:12-26: identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies …deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies); 2420A14529US 
in response to determining that a first noun in the current query statement including the target entity word is the target entity word and there is only one noun following the target entity word, determining that the current query statement including the target entity word is a query statement satisfying the first sentence structure 5condition corresponding to the target entity word; repeating the extracting and determining operation until whether each of the at least one query statement including the target entity word satisfies the first sentence structure condition corresponding to the target entity word is detected (col. 8:27-47: a pattern matching module adapted to perform a pattern matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences; figs. 6, 22: subject/noun/thing you want to describe, predicate/verb/a term to describe the relationship, object; col. 20:20-34: see process flow of identify entities and relations in sentences, i.e., Apple announced its 3rd quarter results yesterday. Hence Apple, i.e., is the only noun, there is no further analyses are needed. However, further identifying and extractions are needed if there are other nouns/sentences). 
As per claims 4, 12, 20, Hertz teaches
wherein the searching, in the query statement set, for a query statement satisfying a second preset condition corresponding to the new target entity word, comprises: in response to determining that a first noun in a query statement is the new target entity word and there is only one verb following the new target entity word, determining that the query statement is a query statement satisfying the second sentence structure condition corresponding to the new target entity word (col. 6:3-35: mine useful information from the data by adopting a variety of techniques, including Named Entity Recognition (NER) and Relation Extraction (RE); such mined information is further integrated with existing structured data (e.g., via Entity Linking (EL) techniques) to obtain relatively comprehensive descriptions of the entities. Modeling the data as an RDF graph model enables easy data management and embedding of rich semantics in processed data. Finally, to facilitate the querying of this mined and integrated data, i.e., the knowledge graph; a knowledge graph is dynamic in that it is updated, preferably in real time, upon entity/member profile changes and upon identifying and adding new entities/members; col. 29:26-42: for each pair of entities, the SCAR system may extract multiple  relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph. The SCAR system may employ several tools to link entities to nodes in the knowledge graph. One approach is based on matching the attribute values of the nodes in the graph and that of a new entity; col. 57:16-23: provides for the automated processing of information by structuring individual statements in the form of a triple comprising, as shown in fig. 22, a subject, a predicate, and an object. The subject is identified by the URI and is the "thing" being described. The predicate may be a URI and is usually a verb or a term used to describe a relationship and may be taken from an ontology or ontological description). 
Hertz does not explicitly disclose determining the only one verb following the new target entity word as a third level entity word.
	Hwang et al. teaches 
determining the only one verb following the new target entity word as a third level entity word (para. 52, 59-62: in response to an input of a game command in a form of text data, decompose/parse text into semantic words and identify an element corresponds among the game action, the entity etc. The game action is provided in a form of a graph using a gameplay screen; para. 76-78: fig. 7: 15 and Locke may be extracted as entities and Hunt may be extracted as game operation/action verb. Hunt is a child node of Locke which is a lower level entity of Hero, VIP etc. – See fig. 10; para. 88-89: referring to fig. 9B, as another example, it is assumed that the user inputs a command “Mount this item to a hero” in a form of a text on a main screen. The game command recognition apparatus may retrieve, from game action data 930, matches of game command elements, for example, item, hero, and mount/action verb, using a main screen as a start point or a reference point and may generate game action sequence data 940 corresponding to the game command. According to the game action sequence data 940, information on “this item” may be acquired from a current vertex (marked with 1) of the game action data 930, a character of a hero may be selected from a hero screen (marked with 2), and a corresponding item may be selected from an equipment object verification (marked with 3) and then mounted to the hero). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertz and Hwang in order to effectively allow users to better view, interact, and/or analyze the available entity data.

As per claims 255, 13, Hertz teaches
wherein searching, in the query statement set, for the query statement satisfying the preset condition corresponding to the new target entity word, comprises: searching for the new target entity word in the query statement set; in response to determining that at least one query statement including the new target entity word is30isis found in the query statement set, detecting whether there is at least one query statement satisfying a condition corresponding to the new 2520A14529US target entity word in the found at least one query statement including the new target entity word (col. 6:3-35: mine useful information from the data by adopting a variety of techniques, including Named Entity Recognition (NER) and Relation Extraction (RE); such mined information is further integrated with existing structured data (e.g., via Entity Linking (EL) techniques) to obtain relatively comprehensive descriptions of the entities; facilitate the querying of this mined and integrated data, i.e., the knowledge graph; a knowledge graph is dynamic in that it is updated, preferably in real time, upon entity/member profile changes and upon identifying and adding new entities/members; col. 29:26-42: for each pair of entities, the SCAR system may extract multiple  relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph; employ several tools to link entities to nodes in the knowledge graph. One approach is based on matching the attribute values of the nodes in the graph and that of a new entity; col. 57:16-23: provides for the automated processing of information by structuring individual statements in the form of a triple comprising, as shown in fig. 22, a subject, a predicate, and an object. The subject is identified by the URI and is the "thing" being described. The predicate may be a URI and is usually a verb or a term used to describe a relationship and may be taken from an ontology or ontological description); 
in response to determining that there is at least one query statement satisfying the second sentence structure condition corresponding to the new target entity word in the 5found at least one query statement including the new target entity word, determining that the at least one query statement satisfying the second preset condition corresponding to the new target entity word is found in the query statement set (col. 1:47-51: the invention relates generally to natural language processing, information extraction, information retrieval and text mining and more particularly to entity associations and to systems and techniques for identifying and measuring entity relationships and associations; col. 35:15-16: mining query logs for similar queries previously made by that user; figs. 3, 5: relationships between entities; col. 6:3-8: mine useful information from the data by adopting a variety of techniques, including Named Entity Recognition (NER) and Relation Extraction (RE); such mined information is further integrated with existing structured data ( e.g., via Entity Linking (EL) techniques) to obtain relatively comprehensive descriptions of the entities; col. 28:28-39: for structured data, we link each entity in the data to the relevant nodes in our graph and update the information of the nodes being linked to. (Thus, any existing entities and relationships thereof that satisfy recognition/extraction techniques/conditions are recognized and integrated into the knowledge graph). For unstructured data, we first perform information extraction to extract the entities and their relationships with other entities; such extracted structured data is then integrated into our knowledge graph. Named Entity Recognition-Given a free text document, we first perform named entity recognition (NER) on the document to extract various types of entities, including companies, people, locations, events, etc. 
Hwang also teaches in fig. 3: generate game action sequence data. Execute 
game action sequence data after receive user input game command using text or voice; para 70: fig. 5 show a command “Mound this item to AA”, the item may be the OO necklace and the character AA.

As per claims 6, 14, Hertz teaches
wherein the mining at least one entity word corresponding to the target entity word based on the found at least one 10query statement satisfying the first preset condition corresponding to the target entity word, comprises: extracting, from the found at least one query statement satisfying the first preset condition corresponding to the target entity word, a query statement as a current query statement satisfying the first preset condition corresponding to the 15target entity word (col. 27:3-8: if a mapping between a recognized entity and one in the knowledge graph is found, in the output of the core service, the recognized entity will be assigned the existing entity ID in our knowledge graph; col. 35:15-16: mining query logs for similar queries previously made by that user; figs. 3, 5: relationships between entities, e.g., Denso Corp is the target entity word and Honda is the only one another noun as a second level entity/customer following the target entity/supplier Denso Corp.; fig. 3: each node 60-72 represents an identified entity and each edge represents an association between entities. Entity A is shown an only child node of entity G); 
mining a second level entity word corresponding to the target entity word based on the current query statement satisfying the first preset condition corresponding to the target entity word; repeating the extracting and mining operation until at least one second level 20entity word corresponding to the target entity word is mined in each of the query statements satisfying the first preset condition corresponding to the target entity word (col. 6:3-8: mine useful information from the data by adopting a variety of techniques, including Named Entity Recognition (NER) and Relation Extraction (RE); such mined information is further integrated with existing structured data ( e.g., via Entity Linking (EL) techniques) to obtain relatively comprehensive descriptions of the entities; col. 28:28-39: for structured data, we link each entity in the data to the relevant nodes in our graph and update the information of the nodes being linked to. For unstructured data, we first perform information extraction to extract the entities and their relationships with other entities; such extracted structured data is then integrated into our knowledge graph. Named Entity Recognition-Given a free text document, we first perform named entity recognition (NER) on the document to extract various types of entities, including companies, people, locations, events, etc. 

As per claims 7, 15, Hertz teaches
wherein the detecting whether there is at least one query statement satisfying the second sentence structure condition 25corresponding to the new target entity word in the found at least one query statement including the new target entity word, comprises: extracting, from the at least one query statement including the new target entity word, a query statement as a current query statement including the new target entity word (col. 7:12-26: identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, … combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence); col. 27:3-8: if a mapping between a recognized entity and one in the knowledge graph is found, in the output of the core service, the recognized entity will be assigned the existing entity ID in our knowledge graph; col. 35:15-16: mining query logs for similar queries previously made by that user; figs. 3, 5: relationships between entities; col. 8:27-47); 
30in response to determining that a first noun in the current query statement including the new target entity word is the new target entity word and there is only one another noun following the new target entity word in the current query statement, determining that the current query statement including the new target entity word is a query statement satisfying the second sentence structure condition corresponding to the new target entity word, and determining the only one another noun following the new target entity word as the third level entity word; repeating the extracting and determining operation until all of the query 5statements satisfying the second sentence structure corresponding to the new target entity word are extracted from the at least one query statement including the new target entity word (col. 8:27-47: a pattern matching module adapted to perform a pattern matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences; figs. 6, 22: subject/noun/thing you want to describe, predicate/verb/a term to describe the relationship, object; col. 20:20-34: see process flow of identify entities and relations in sentences, i.e., Apple announced its 3rd quarter results yesterday. Hence Apple, i.e., is the only noun, there is no further analyses are needed. However, further identifying and extractions are needed if there are other nouns/sentences). 
	Hwang et al. also teaches determining the only one another noun following the new target entity word as the third level entity word at para. 52, 59-62: in response to an input of a game command in a form of text data, decompose/parse text into semantic words and identify an element corresponds among the game action, the entity etc. The game action is provided in a form of a graph using a gameplay screen; para. 76-78: fig. 7: 15 and Locke may be extracted as entities and Hunt may be extracted as game operation, a child node of Locke which is a lower level entity of Hero, VIP etc. – See fig. 10). 

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hertz (US 11222052) in view of Hwang et al. (US 20200101383) and further in view of Smith (US 20200327378).
As per claims 8, 16, Hertz teaches 
extracting an entity word from associated entity words corresponding to the 10target entity word as a current associated entity word corresponding to the target entity word; determining that the current associated entity word corresponding to the target entity word is valid and validated/verified (col. 9:1-18: detect relationships between entities in an unstructured text document. The classifier may predict a probability of a relationship based on an extracted set of features from a sentence. The extracted set of features may include context-based features comprising one or more of n-grams and patterns. The system may further comprise wherein updating the Knowledge Graph is based on the aggregate evidence score satisfying a threshold value. The pre-processing interface may further be adapted to compute significance between entities by:  identifying a first entity and a second entity from a plurality of entities, the first entity having a first association with the second entity, and the second entity having a second  association with the first entity; weighting a plurality of criteria values assigned to the first association, the plurality of criteria values based on a plurality of association criteria selected from the group consisting essentially of interestingness, recent interestingness, validation; col. 18:12-22: the association module  may apply the validation criteria to the first association. The association module determines whether the first entity and the second entity co-exist as an entity pair in the set of entity pairs. As described previously, each of the entity pairs defined in the set of entity pairs may be previously identified as having a relationship with one another. Based on the determination, the association module assigns a value to the validation criteria indicating whether or not the first entity and the second entity exist as pair entities in the set of entity pairs). 
Hwang also teaches determining that the current associated entity word corresponding to the target entity word is valid and validated/verified (para. 64-66, 72: the user may verify whether the game command input from the user through the voice input is properly recognized; figs. 8-9). 
Hertz and Hwang do not explicitly teach “access frequency”.
	Smith teaches 
counting an access frequency or a number of access times of the target entity word and the current associated entity word corresponding to the target entity word in a predetermined time period; 15in response to the access frequency being greater than a preset frequency threshold or the number of access times being greater than a preset number of times threshold; repeating the extracting, counting and determining operation until whether 20each of the associated entity words corresponding to the target entity word is valid is verified (para. 105: access information gathered over a significant number of accesses or over a significant period of time will generally provide better information than subscription information, and saved information is typically more informative of interests than just accesses; para. 30: the relationships among objects may be arranged in a hierarchical structure; para. 109-113: the result is the number of accesses or saves per object per topic, which is a better indicator of intensity of interest; para. 32: content aspect 230 may be updated based on usage aspect 220, as well as associated metrics). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertz, Hwang and Smith to effectively identify and determine entities and relationships are appropriate/valid in order to provide relevant search recommendations/results to the users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christodoulopoulos (US 10896222) teaches at col. 1:15-61: processing a knowledge database using the subject data to identify subject entity data representative of the subject entity, the knowledge database comprising: entity data representative of a plurality of entities comprising the subject entity; text data representative of text associated with respective entities of the plurality of entities; and relationship data representative of relationships between respective pairs of entities of the plurality of entities. The method includes identifying first related entity data from the knowledge database, the first related entity data representative of a first related entity related to the subject entity by a relationship which satisfies a relationship condition.
Dutkowski (US 20190005395) teaches at figs. 1-2: knowledge base of entities and entity measurements and relations, integrating and storing relations in a dynamic knowledge base, visualizing relations and associated data in relation and network relation views; para. 17: a network view with nodes corresponding to pathway entities and edges corresponding to parent-child relationships between the entities; para. 38: entity measurements may be hierarchically organized and entity measurements from multiple or all levels of the hierarchy may be indexed, providing the ability to represent and search for hierarchically-organized entities or entity measurements and their relations; para. 48: scores can be defined, modified or influenced by the size of the aggregated set of entities or the scores of the parent, ancestor, children or descendant sets of entities in an ontology; entity measurements corresponding to aggregate groups of entities can be precomputed and stored in the system as new entity measurements. Such precomputed entity measurements may be used to infer relations between other aggregated entity measurement or entity measurements pertaining to individual entities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                      

9/3/2022

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163